Citation Nr: 0108285	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for cervical diskectomy at 
the level of the fifth and sixth cervical vertebrae (C5-6), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1974 
and from February 1978 to November 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) awarded an increased rating of 20 
percent for the veteran's service-connected disability from 
cervical diskectomy at C5-6.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (now, 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Cervical spine, status post diskectomy and fusion of C5-6, is 
manifested by severe limitation of motion of cervical spine 
motion with pain.  The functional impairment is severe.


CONCLUSION OF LAW

Cervical spine with C5-6 diskectomy is 40 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5293-5290 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provision of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
referred to as VCAA) require VA to assist the veteran in the 
development of his claim.  The Board is satisfied that VA's 
duty to assist and the notice requirement under VCAA have 
been met and satisfied.  The RO has obtained current 
treatment records and has afforded the veteran a VA 
orthopedic examination.  The veteran has not identified 
evidence which supports his claim that has not been obtained 
by the RO.  It appears from a review of the records that all 
evidence has been obtained from sources identified by the 
veteran's.  The veteran was notified of evidence needed to 
substantiate his claim by the RO's April 1999 rating 
decisions, the January 2000 statement of the case, and the 
June 2000 supplemental statement of the case.  It does not 
appear from the record that the RO was unable to obtain any 
relevant records.  Lastly, in January 2001, the veteran was 
informed that he could submit additional evidence.  The duty 
to assist and provide notification have been met.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The Board has considered all the evidence of 
record.  However, the most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

Service medical records show that the veteran was involved in 
a motor vehicle accident in September 1984 in which he 
sustained a neck injury.  In 1986, a herniated nucleus 
pulposus was identified.  In February 1986, the veteran 
underwent surgery for diskectomy at C5-6.  

During a VA examination in March 1987, the veteran had 
complaints of sharp, burning pain in his upper thoracic area.  
The pain was intensified by raising his arms, lifting and 
turning his head, and lifting or carrying objects.  On 
examination, there was a five centimeter scar over the right 
lower anterior cervical area.  The veteran had a 20 degree 
restriction of lateral flexion of the cervical spine and a 20 
degree restriction of rotation of the cervical spine.  He had 
full flexion and extension of the cervical spine.  The 
pertinent diagnosis was postoperative status cervical 
diskectomy.

The veteran was granted entitlement to service connection for 
postoperative residuals of cervical diskectomy at C5-6 by the 
RO's July 1987 rating decision.  The associated disability 
was rating 10 percent disabling utilizing Diagnostic Code 
5293.  Pursuant to his February 1999 claim for an increased 
rating, the RO awarded  a rating of 20 percent, effective 
from the date of receipt of the claim.  The veteran contends 
that the disability associated with his cervical spine 
injuries warrants a rating higher than 20 percent. 

Under Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc is rated as 60 
percent disabling when there is little intermittent relief.  
Severe intervertebral disc syndrome is rated 40 percent 
disabling where there are recurring attacks, with 
intermittent relief.  For moderate symptoms with recurring 
attacks, the rating is 20 percent.

Private medical records generated within the year preceding 
the veteran's February 1999 claim included records showing 
that the veteran may have sustained another cervical spine 
injury in November 1996 while lifting heavy items for his job 
with the U. S. Postal Service.  A magnetic resonance imaging 
taken in December 1996 showed a left paracentral/left lateral 
disc herniation with marked compression of the adjacent 
ventral thecal sac and mild compression of the anterior cord 
at C4-5.  

An orthopedic evaluation report dated in August 1997 
indicates that the veteran underwent surgery to resolve the 
disc herniation at C4-5 in April 1997.  His current 
complaints were of intermittent numbness in his hands, a 
sensation that his skin was "rolling," feet cramps, and 
back pain.  He had not returned to work since his November 
1996 neck injury.  On examination, he had full cervical 
flexion and extension.  Left and right rotation and bending 
were limited.  Manual muscle testing in the upper and lower 
extremities was 5/5.  Sensation was intact.  Reflexes were 1+ 
in the upper and lower extremities.  The examiner did not 
detect any vesiculations.  There was diffuse tenderness 
throughout the scapular area.  There was no frank spasm.  The 
pertinent diagnosis was status post C4-5 anterior cervical 
diskectomy and fusion.  The treatment plan included physical 
therapy, increased activity level, and return to work in a 
modified capacity.

An MRI taken in November 1997 showed that the integrity of 
the fused segments of the cervical spine were maintained.  
Disc herniation was no longer seen.  There was an interval 
increase in the height of the C4-5 disc, reflecting surgical 
intervention.  There was no evidence of cord compression or 
foraminal stenosis.

The veteran's functional capacity was evaluated by a private 
evaluator in March 1998.  His main complaints were of 
constant pain in his neck, between his shoulders, and in his 
low back.  He reported intermittent numbness in his right 
hand.  However, testing results were described as borderline 
invalid.

The veteran underwent a vocation evaluation in September 
1998.  The evaluator reported that the veteran had reached 
maximum medical improvement but was not able to return to 
work in the position he had held at the time of his injury.  
However, the evaluator concluded that the veteran was able 
and qualified for retraining and employment in sedentary jobs 
in the clerical or computer field.

In a letter dated in February 1999, an orthopedic surgeon 
reported the following history concerning the veteran's neck 
injuries.  After his first injury and surgery, he ultimately 
returned to his normal activities and was doing "quite 
well" until the time of the injury he sustained while 
working for the U.S. Postal Service.  After the C4-5 
diskectomy and fusion, he continued to have discomfort and 
was not able to return to work.  Currently, he had severe 
discomfort in  his neck area, his upper back between his 
shoulders, and his lower back.  He had recently resumed 
light-duty  work sorting letters.  On examination, the 
veteran's cervical spine was in partial flexion.  His neck 
had well-healed scars.  Palpation of the paravertebral 
musculature on both sides produced discomfort.  Range of 
motion of the cervical spine was very limited.  Left and 
right rotation was 15 to 20 degrees.  Flexion was 15 degrees.  
Extension was 20 degrees.  Beyond those ranges, the veteran 
experienced considerable discomfort.  The veteran was able to 
lift his upper extremities to shoulder level but could not 
elevate this arms beyond 90 degrees.  He had numbness in his 
right hand with positive Tinel's and Phalen's tests.  He had 
numbness along the distribution of the median nerve on the 
right side.  He had good biceps strength bilaterally, but his 
grip was weaker on the right side.  X-rays showed 
straightening of the cervical spine.  There was no evidence 
of listhesis nor any evidence of severe degenerative 
arthritic changes above the fused segments.  The pertinent 
diagnosis was status post cervical surgery times two with 
diskectomy and fusion and chronic myofascial syndrome.  
According to the orthopedist, the veteran had reached maximum 
medical benefit and was able to perform only light duty.

During a VA examination in March 1999, the veteran complained 
of constant pain and spasm with movements of his neck.  The 
pain occurred on a daily basis and as frequently as three to 
four times per day, and, on a scale on which 10 is worst, his 
pain was eight.  According to the veteran, during flare-ups, 
he could not move his head.  The pain was somewhat relieved 
by taking Relafen.  On examination, range of motion in the 
cervical spine was 15 degrees of flexion and 10 degrees of 
extension with pain.  Rotation was also accompanied by pain.  
The reported diagnosis was " . . . [s]tatus post fusion of 
the C3 to C4 (sic) and subsequently C4 to C5 (sic) secondary 
to moving automobile accident."

When examined by a private orthopedist in October 1999, the 
veteran had decreased range of motion in his cervical spine.  
In March 2000, the same examiner documented the veteran's 
complaints of persistent neck and shoulder pain.  A physical 
examination revealed diminished cervical range of motion, 
diffuse trigger points, and tenderness in the cervical 
scapula area.

The veteran testified in September 2000 that he had been 
using a transdermal electronic nerve stimulation (TENS) unit 
to alleviate pain in his neck and shoulders.  He reported 
having constant pain with daily flare-ups.  The TENS unit 
provided only temporary relief from pain.  He stated that he 
was not able to lift his arms above his shoulders.  An 
acquaintance of the veteran testified that the veteran had 
become more limited in his activities because of his neck 
disability.

In its April 1999 rating decision, the RO's rating board 
noted that the veteran had sustained an intercurrent injury 
of his cervical spine but it was not possible to separate the 
current limitation of motion with that associated with his 
original service-connected injury.

The Board has reviewed the entire record and finds that the 
veteran's disability from cervical diskectomy at C5-6 is 
manifested by severe limitation of cervical spine motion with 
pain.  Specifically, the range of motion is markedly limited 
with flexion limited to 15 degrees, extension to 10 degrees.  
The examiner also stressed that there could be functional 
impairment due to pain, weakness, fatigue and incoordination.  
Overall, this functional impairment is severe.  Therefore, 
the Board concludes that the criteria for a rating of 40 
percent have been met under Diagnostic Code 5293-5290.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2000).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  In this case, the veteran's statements 
concerning his impairment focus primarily on limited and 
painful motion of his cervical spine, with difficulty or 
inability to elevate his arms above his shoulders. motion.  
The disability due to more or less movement than normal has 
been accounted for in the schedular ratings assigned for 
instability and limited motion.  Concerning the other factors 
listed, the Board notes that the record contains no clinical 
findings of atrophy, incoordination, loose motion, 
disturbance in ambulation, gait instability, or weight 
bearing.  The evidence as a whole does not describe the 
presence of such additional factors as to warrant a higher 
rating than the one assigned by this decision of the Board. 

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The Board finds that the veteran's disability 
picture from degenerative disc disease of the cervical spine 
does not more closely approximate the criteria for the next 
higher rating of 60 percent under Diagnostic Code 5293, as it 
is not shown that he has pronounced symptoms such as absent 
reflexes, loss of sensation, demonstrable muscle spasm, or 
other pronounced symptoms compatible with pronounced 
neuropathy.  Lastly, the veteran's scars are not tender and 
painful.  Therefore, an evaluation for the scars is not 
warranted.

The evidence supports a 40 percent evaluation.  However, the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent and there is no doubt to be resolved.


ORDER

An increased rating of 40 percent for cervical diskectomy at 
C5-6 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

